EXHIBIT (10.16)

 

ECOLAB INC.

ADMINISTRATIVE DOCUMENT FOR NON-QUALIFIED BENEFIT PLANS

(As Amended and Restated Effective as of January 1, 2011)

 

Ecolab Inc. (the “Company”) hereby amends and completely restates this
Administrative Document (the “Administrative Document”) which provides for the
administration of the non-qualified benefit plans listed on Exhibit A hereto
(collectively, the “Plans” and individually, a “Plan”) which have been
established by the Company for purposes of providing benefits to certain
management and highly compensated employees who perform management and
professional functions for the Company and certain related entities.  This
Administrative Document is incorporated by reference in and is a part of each of
the Plans.

 

ARTICLE I

DEFINITIONS

 

Words and phrases used in this Administrative Document and in the Plans with
initial capital letters which are defined in the Pension Plan are used in this
Administrative Document and in the Plans as so defined, unless otherwise
specifically defined herein or in the Plans or the context clearly indicates
otherwise.  Words and phrases used in this Administrative Document with initial
capital letters which are defined in the Plans are used herein as so defined. 
The following words and phrases when used in this Administrative Document or in
the Plans with initial capital letters shall have the following respective
meanings, unless the context clearly indicates otherwise or a particular Plan
provides differently with respect to its own provisions:

 

Section 1.1                                    “Administrator” shall mean the
person authorized to perform the administrative duties under the Plans pursuant
to Section 4.1.

 

Section 1.2                                    “Annual Compensation” for a Plan
Year shall mean the sum of (1) the Executive’s base salary, commission and
annual incentive bonuses paid in cash (but not long term incentive bonuses)
which are reportable by the Employer for federal income tax purposes as “wages”
for such Plan Year, (2) any salary reductions caused as a result of
participation in an Employer-sponsored plan which is governed by Section 401(k),
132(f)(4) or 125 of the Code, and (3) any salary reductions caused as a result
of participation in the Ecolab Mirror Savings Plan or its predecessor plan, and
(4) for periods prior to January 1, 2011, severance pay (not in excess of 52
weeks’ duration effective as of January 1, 2002) which will be deemed to have
been paid in regular, payroll dates at the Executive’s regular rate of
compensation in effect prior to his termination of employment even if such
severance pay is, in fact, paid in a lump sum or other accelerated manner.

 

Section 1.3                                    “Benefit” shall mean a Mirror
Pension Benefit, a Mirror Pre-Retirement Pension Benefit, a SERP Benefit, a SERP
Pre-Retirement Benefit, a Mirror Savings Benefit, an Executive Death Benefit or
an Executive Disability Benefit, as applicable.

 

Section 1.4                                    “Change in Control.”  A “Change
in Control “ shall be deemed to have occurred if the event set forth in any one
of the following Subsections shall have occurred:

 

--------------------------------------------------------------------------------


 

(1)                                 any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes, including pursuant to a tender or exchange offer for shares of
the common stock of the Company (“Common Stock”) pursuant to which purchases are
made, the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities, other
than in a transaction arranged or approved by the Board of Directors of the
Company (the “Board”) prior to its occurrence; provided, however, that if any
such person will become the beneficial owner, directly or indirectly, of
securities of the Company representing 34% or more of the combined voting power
of the Company’s then outstanding securities, a Change in Control will be deemed
to occur whether or not any or all of such beneficial ownership is obtained in a
transaction arranged or approved by the Board prior to its occurrence, and other
than in a transaction in which such person will have executed a written
agreement with the Company (and approved by the Board) on or prior to the date
on which such person becomes the beneficial owner of 25% or more of the combined
voting power of the Company’s then outstanding securities, which agreement
imposes one or more limitations on the amount of such person’s beneficial
ownership of shares of Common Stock, if, and so long as, such agreement (or any
amendment thereto approved by the Board provided that no such amendment will
cure any prior breach of such agreement or any amendment thereto) continues to
be binding on such person and such person is in compliance (as determined by the
Board in its sole discretion) with the terms of such agreement (including such
amendment); provided, however that if any such person will become the beneficial
owner, directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities,
a Change in Control will be deemed to occur whether or not such beneficial
ownership was held in compliance with such a binding agreement, and provided
further that the provisions if this Subsection (1) shall not be applicable to a
transaction in which a corporation becomes the owner of all the Company’s
outstanding securities in a transaction which complies with the provisions of
Subsection (3) of this Section (e.g., a reverse triangular merger); or

 

(2)                                 during any thirty-six consecutive calendar
months, individuals who constitute the Board on the first day of such period or
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest including, but not
limited to, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who were either directors
on the first day of such period, or whose appointment, election or nomination
for election was previously so approved or recommended, shall cease for any
reason to constitute at least a majority thereof; or

 

(3)                                 there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent

 

2

--------------------------------------------------------------------------------


 

thereof) more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, and in which no “person” (as defined under
Subsection (1) above) acquires 50% or more of the combined voting power of the
securities of the Company or such surviving entity or parent thereof outstanding
immediately after such merger or consolidation; or

 

(4)                                 the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity,
more than 50% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 

Section 1.5                                    “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

Section 1.6                                    “Company” shall mean Ecolab Inc.,
a Delaware corporation or its successor(s).

 

Section 1.7                                    “Controlled Group” shall mean the
Company and any other corporation or entity, the employees of which, together
with employees of the Company, are required by subsection (b) or (c) of Code
Section 414 to be treated as if they were employed by a single employer.  For
purposes of determining whether a “Separation from Service” has occurred,
members of the Controlled group will be identified in accordance with Code
Section 414(b) or (c), except that in applying Code Section 1563(a)(1), (2), and
(3) for purposes of Code Section 414(b) or in applying Treas. Reg. §1.414(c)-2
for purposes of Code Section 414(c), the language “at least 50 percent” shall be
used instead of the language “at least 80 percent” each place it appears in such
Code and regulations sections.

 

Section 1.8                                    “Employee” shall mean any person
who is designated by an Employer as a common-law employee and who is employed on
a full-time or substantially full-time basis.

 

Section 1.9                                    “Employer” shall mean the Company
and any other member of the Controlled Group that adopts or has adopted one or
more of the Plans pursuant to Section 6.3.

 

Section 1.10                             “409A Guidance” means Section 409A of
the Code and proposed, temporary or final regulations or any other guidance
issued thereunder.

 

Section 1.11                             “Pension Plan” shall mean the Ecolab
Pension Plan, as such plan may be amended from time to time.

 

Section 1.12                             “Plans” shall mean those non-qualified
benefit plans listed on Exhibit A hereto, as they may be amended from time to
time.

 

Section 1.13                             “Plan Year” shall mean a calendar year.

 

Section 1.14                             “Separation from Service” or to
“Separate from Service” shall mean any termination of employment with the
Controlled Group due to retirement, death, disability or

 

3

--------------------------------------------------------------------------------


 

other reason; provided, however, that no Separation from Service is deemed to
occur while an Employee (1) is on military leave, sick leave, or other bona fide
leave of absence that does not exceed six (6) months (or, in the case of
disability, twelve (12) months), or if longer, the period during which the
Employee’s right to reemployment with the Controlled Group is provided either by
statute or by contract, or (2) continues to perform services for the Controlled
Group (whether as an employee or as an independent contractor) at an annual rate
of fifty percent (50%) or more of the average level of services performed over
the immediately preceding 36-month period (or the full period in which the
Employee provided services if the Employee has been providing services for less
than 36 months).  For purposes of this Section, “disability” shall mean any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment.  Whether an Employee has incurred a Separation
from Service shall be determined in accordance with the 409A Guidance.

 

Section 1.15                             “Specified Employee” shall have the
meaning set forth in Section 6.8.

 

ARTICLE II

PAYMENT OF BENEFITS

 

Section 2.1                                    Special Offset Provision. 
Notwithstanding any provision of the Plans to the contrary, if the Administrator
(in his or her sole discretion) determines that an Executive or Death
Beneficiary is indebted to the Controlled Group at the time of a Benefit
payment, the Administrator (in his or her sole discretion) may reduce any such
Benefit by the amount of the indebtedness, provided, however, that such
reduction does not exceed $5,000 in any Plan Year and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
from the Executive.  An election by the Administrator not to reduce any such
Benefit shall not constitute a waiver of the Controlled Group’s claim for such
indebtedness.

 

Section 2.2                                    Withholding/Taxes.  To the extent
required by applicable law, the Company shall withhold (or cause to be withheld)
from the Benefit payments any taxes required to be withheld by any federal,
state or local government.

 

Section 2.3                                    Adjustments.  Notwithstanding any
provision of the Plans to the contrary, if an Executive or Death Beneficiary
receives Benefits for any period that exceed the aggregate Benefits properly
payable for such period, the Administrator (in his or her sole discretion) may,
to the extent permitted by the 409A Guidance, make any adjustment he or she
deems advisable to future Benefits due to the Executive or Death Beneficiary
under the Plans until the aggregate amount of such adjustments equals the
aggregate amount of the excess Benefits paid.  The provisions of this
Section shall not be construed to provide the exclusive means of recovering
excess payments to an Executive or Death Beneficiary, and the Administrator may
take such other action as he or she deems advisable to recover the amount of
excess Benefits that were paid to the Executive or Death Beneficiary.

 

4

--------------------------------------------------------------------------------


 

Section 2.4                                    Death Beneficiary Designations.

 

(1)                                 Absence of Designation.  If the Executive
fails to designate a Death Beneficiary under the Plans, or at any other time
when there is no existing Death Beneficiary designated by the Executive, the
Executive’s Death Beneficiary shall be his surviving spouse or, if none, his
estate.

 

(2)                                 Ambiguous Death Beneficiary Designation.  In
the event that the most recent Death Beneficiary designation filed prior to the
Executive’s death is ambiguous or incapable of reasonable construction, the
Administrator may (in his or her sole discretion) (a) construe such designation
in such manner as the Administrator deems closest to the Executive’s intent,
(b) determine that such designation is void and distribute the Benefits as if
the Executive had not filed any designation, or (c) institute proceedings in a
court of competent jurisdiction for construction of such designation and charge
any expenses incurred in such proceedings, including reasonable attorney’s fees,
against the Executive’s Benefits.  Notwithstanding the foregoing, in the event
that any benefits under the Plans are provided by insurance contracts which are
owned by the Executive and under which the Executives are required to designate
a Death Beneficiary, the terms of such insurance contracts shall govern Death
Beneficiary designations with respect to such Benefits.

 

Section 2.5                                    Protective Provisions. 
Notwithstanding any provision of the Plans to the contrary, as a condition to
receiving any Benefit under any Plan, the Executive and, where applicable, the
Death Beneficiary, shall be required to cooperate with the Company by furnishing
any and all information requested by the Company in order to facilitate the
payment of the Benefit and taking any other action(s) as may be requested by the
Company.  If an Executive or Death Beneficiary refuses to cooperate, no Benefits
shall be payable under the Plans and neither the Company nor the Executive’s
Employer shall have any further obligation to the Executive or his Death
Beneficiary under the Plans.

 

Section 2.6                                    Liability for Payment.

 

(1)                                 The Employer by which the Executive was most
recently employed at the time of his termination of employment with the
Controlled Group shall pay the Benefits (or cause the Benefits to be paid) to
the Executive or his Death Beneficiary under the Plans.  In the event that an
executive transfers employment from one Employer to another, the Executive’s
Benefits (and the underlying assets and liabilities related thereto) shall
automatically be transferred from the Executive’s former Employer to the
Executive’s new Employer.

 

(2)                                 Notwithstanding subsection (1) above, the
Company may (but shall not be required to) guarantee some or all of the
obligations of one or more Employers under any one or all of the Plans, with
respect to one or more Executives or Death Beneficiaries, to the extent
determined by the Company in its sole and absolute discretion.

 

(3)                                 The Company hereby guarantees all of the
Employer obligations of Ecolab USA Inc. (formerly named Ecolab Finance Inc.)
under all of the Plans, with respect to Executives or Death Beneficiaries.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

FUNDING

 

Section 3.1                                    Obligation of Employers.

 

(1)                                 The Plans are designed to be unfunded,
nonqualified plans and the entire cost of the Plans shall be paid from the
general assets of the Employers.  Notwithstanding the foregoing, the Employers
may establish one or more trusts pursuant to an agreement with a trustee under
which some or all of the Benefits under the Plans shall be paid or the Employers
may otherwise purchase insurance for the purpose of providing Benefits under the
Plans.  In furtherance of, but without limiting, the foregoing, an Employer may,
in its sole discretion, satisfy its obligation to provide Executive Death
Benefits or Executive Disability Benefits by delivering to the Executive an
insurance contract which provides substantially the same benefits.

 

(2)                                 Any payment by a trustee pursuant to a trust
agreement of Benefits payable pursuant to a Plan shall, to the extent thereof,
discharge an Employer’s obligation to pay Benefits thereunder.

 

Section 3.2                                    Limitation on Rights of
Executives and Death Beneficiaries - No Lien.  Nothing contained in the Plans
shall be deemed to create a lien in favor of any Executive or Death Beneficiary
on any trust account or on any assets of the Employers.  The Employers shall
have no obligation to purchase any assets that do not remain subject to the
claims of the creditors of the Employers for use in connection with the Plans. 
Any assets contributed to a trust shall remain subject to the claims of the
Employers’ creditors.  No Executive, Death Beneficiary or any other person shall
have any preferred claim on, or any beneficial ownership interest in, any assets
of the Employers prior to the time that such assets are paid to the Executive or
Death Beneficiary as provided in the Plans.  Each Executive and Death
Beneficiary shall have the status of a general unsecured creditor of the
Employers and, except as provided in the preceding sentence, shall have no right
to, prior claim to, or security interest in, any assets of the Employers or any
trust account.  No liability for the payment of benefits under the Plans shall
be imposed upon any officer, director, employee, or stockholder of an Employer.

 

ARTICLE IV

ADMINISTRATION

 

Section 4.1                                    Responsibility for
Administration.  The Company shall be responsible for the general administration
of the Plans and for carrying out the provisions thereof.  The Vice President -
Human Resources of the Company shall perform the duties of the Administrator on
behalf of the Company.  Such Vice President may, from time to time, delegate all
or part of the administrative powers, duties and authorities delegated to him or
her under the Plans to such person or persons, office or committee as he or she
shall select.  Any such delegation shall be in writing and will be terminable
upon such notice as the Vice President - Human Resources deems reasonable under
the circumstances.

 

Section 4.2                                    Authority/Duties.  The
Administrator shall have the sole and absolute discretion to interpret the
provisions of the Plans (including, without limitation, by supplying omissions
from, and correcting deficiencies in, or resolving inconsistencies or
ambiguities in, the

 

6

--------------------------------------------------------------------------------


 

language of the Plans) and, except as otherwise provided in the Plans, shall
determine the rights and status of Executives and Death Beneficiaries thereunder
(including, without limitation, the amount of any Benefit to which an Executive
or Death Beneficiary may be entitled under the Plans).  The Administrator shall
have the power to make reasonable rules and regulations required in the
administration of the Plans, to make all determinations necessary for their
administration (except those determinations which the Plans requires others to
make) and to facilitate their administration.

 

Section 4.3                                    Indemnification.  The Company
shall indemnify and defend to the fullest extent permitted by law the Vice
President - Human Resources and each person performing duties as the
Administrator against all liabilities such person may incur in the
administration of the Plans.  The Administrator shall be entitled to
reimbursement from the Company for all expenses incurred in the performance of
the duties of the Administrator.

 

Section 4.4                                    Expenses.  Except as described in
the following sentence, the Company shall pay all expenses incurred in the
administration and operation of the Plans.  Notwithstanding the foregoing, and
except as provided in the Ecolab Mirror Savings Plan, the expenses of
administering the Ecolab Mirror Savings Plan shall be payable from such Plan,
unless the Company determines, in its sole discretion, to pay part or all
thereof directly.

 

Section 4.5                                    Claims.  Any Executive or Death
Beneficiary who believes that he is entitled to receive a Benefit under a Plan
which he has not received may file with the Administrator a written claim
specifying the basis for his claim and the facts upon which he relies in making
such claim.  The Administrator shall review the claim and shall respond in
writing to the claimant within sixty (60) days after receiving the claim.  Such
written notice shall be written in a manner calculated to be understood by the
claimant and shall contain a statement of the specific reasons for the
Administrator’s decision.  During the review process, the claimant (or his
authorized representative) will be given the opportunity to review the Plan
under which he is claiming Benefits and any other documents pertinent thereto
and to submit issues and comments in writing.  If the Administrator, upon
review, denies any part or all of the Benefits claimed by the claimant, the
claimant may, within sixty (60) days after receiving the Administrator’s denial,
appeal the Administrator’s decision to the Chief Financial Officer (“CFO”) of
the Company.  Within ninety (90) days after receiving the claimant’s notice of
appeal, the CFO (or his delegate) shall render a decision with respect to the
claim, which decision shall be final and binding on all interested parties.  The
Administrator or CFO may, by written notice to the claimant, extend the 60-day
or 90-day periods during which such Administrator or CFO must respond if special
circumstances (as determined by the Administrator or CFO) require such an
extension.

 

Section 4.6                                    American Jobs Creation Act
(AJCA).

 

(1)                                 To the extent applicable, it is intended
that each Non-Qualified Plan (including all amendments thereto) comply with the
provisions of Section 409A of the Code, as enacted by the AJCA, so as to prevent
the inclusion in gross income of any amount of benefit accrued hereunder in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise be actually distributed or made available to the Executives. 
Each Non-Qualified Plan shall be administered in a manner that will comply with
the 409A Guidance.  All

 

7

--------------------------------------------------------------------------------


 

provisions of the Administrative Document shall be interpreted in a manner
consistent with the 409A Guidance.

 

(2)                                 The Administrator shall not take any action
under the Non-Qualified Plans that would violate any provision of Section 409A
of the Code.  The Administrator is authorized to adopt rules or regulations
deemed necessary or appropriate in connection with the 409A Guidance to
anticipate and/or comply with the requirements thereof (including any transition
or grandfather rules thereunder).

 

(3)                                 Any benefit under a Non-Qualified Plan that
is deemed to have been deferred prior to January 1, 2005 and that qualifies for
“grandfathered status” under Section 409A of the Code shall continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the addition of Section 409A to the Code and shall be subject to the terms and
conditions specified in the Administrative Document as in effect prior to
January 1, 2005.

 

(4)                                 Notwithstanding any provision of this
Administrative Document or any Plan, nothing herein or in any such Plan shall be
construed as a guarantee of favorable tax consequences of the provision of
Benefits under any of the Plans.

 

ARTICLE V

AMENDMENT AND TERMINATION

 

Section 5.1                                    Amendment.  The Board of
Directors of the Company reserves the right to amend, at any time, any or all of
the provisions of any or all of the Plans (including this Administrative
Document) for all Employers, without the consent of any other Employer or any
Executive, Death Beneficiary or any other person, provided, however, that the
President and CFO of the Company each individually may amend any or all of the
Plans (including this Administrative Document) as determined necessary or
appropriate by such individual to improve administration of the Plan or Plans,
to coordinate with qualified plans or to comply with the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), tax, securities or other
similar laws or regulatory requirements.  Any such amendment shall be expressed
in an instrument executed by an authorized officer of the Company and shall
become effective as of the date designated in such instrument or, if no such
date is specified, on the date of its execution.

 

Section 5.2                                    Termination.  The Board of
Directors of the Company does hereby reserve the right to terminate any or all
of the Plans at any time for any or all Employers, without the consent of any
other Employer or of any Executive, Death Beneficiary or any other person.  Such
termination shall be expressed in an instrument executed by an authorized
officer of the Company and shall become effective as of the date designated in
such instrument, or if no date is specified, on the date of its execution.  Any
Employer which shall have adopted a Plan may, pursuant to the action of its
Board of Directors and with the written consent of the Company, elect separately
to withdraw from such Plan and such withdrawal shall constitute a termination of
such Plan as to it, but it shall continue to be an Employer for the purposes
thereof as to Executives or Death Beneficiaries to whom it owes obligations
thereunder.  Any such withdrawal and termination shall be expressed in an
instrument executed by an officer of the

 

8

--------------------------------------------------------------------------------


 

terminating Employer and shall become effective as of the date designated in
such instrument or, if no date is specified, on the date of its execution.

 

Section 5.3                                    Effect of Amendment and
Termination.

 

(1)                                 Except as specifically provided in a
particular Plan, the Board of Directors of the Company (or an Employer, if
applicable) shall have the authority, in its action to amend or terminate a
particular Plan, to determine the effect of such amendment or termination,
including, but not limited to, the authority to reduce or eliminate Benefits for
Executives who have terminated employment with the Controlled Group, died or
became disabled prior to the date of such amendment or termination.

 

(2)                                 Notwithstanding anything in the Plans and
this Administrative Document to the contrary, in the event of a termination of a
Plan, the Company, in its sole and absolute discretion, shall have the right to
change the time and/or manner of distribution of Benefits, including, without
limitation, by providing for the payment of a single lump sum payment to each
Executive or Death Beneficiary then entitled to a Mirror Pension Benefit or SERP
Benefit in an amount equal to the actuarially equivalent present value of such
benefit (as determined under the respective Plan); provided, however, that to
the extent the requirements of Code Section 409A apply to such Plan, any such
changes in the time and manner of payment may be made only to the extent and in
a manner permitted by the 409A Guidance.

 

Section 5.4                                    Board of Directors Action.  Any
action which is required to be taken by an Employer’s Board of Directors or
which a Board of Directors is authorized to take, may be taken by any committee
of such Board of Directors which is appointed in accordance with the laws of the
state of incorporation of the Employer.  A Board of Directors may, by
resolution, delegate to such person or persons as the Board deems advisable any
one or more of the powers reserved to the Board under the Plan, subject to the
revocation of such delegation by the Board at any time.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1                                    Nonalienation.  No right or
interest of an Executive or his Death Beneficiary under any Plan shall be
anticipated, assigned (either in law or in equity) or alienated by the Executive
or his Death Beneficiary, nor shall any such right or interest be subject to
attachment, garnishment, levy, execution or other legal or equitable process or
in any manner be liable for or subject to the debts of any Executive or Death
Beneficiary.  The Company shall give no effect to any instrument purporting to
alienate any person’s interest in any Benefits under the Plans.  Notwithstanding
the foregoing, in the event that any Benefits under the Plans are provided by
insurance contracts which are owned by the Executives, such Executives may
assign ownership of such contracts to any other person(s), to the extent
permitted by law.

 

Section 6.2                                    Employment Rights.  Employment
rights shall not be enlarged or affected hereby.  The Employers shall continue
to have the right to discharge an Executive, with or without cause.

 

Section 6.3                                    Adoption of Plans by Employers. 
Any member of the Controlled Group may become an Employer under any of the Plans
with the prior approval of the Administrator by

 

9

--------------------------------------------------------------------------------


 

furnishing a certified copy of a resolution of its Board of Directors adopting
the Plan(s).  Any adoption of a Plan by an Employer, however, must either be
authorized by the Board of Directors of the Company in advance or be ratified by
such Board prior to the end of the Plan Year in which the Employer adopted the
Plan(s).  An Employer that ceases to exist or ceases to be a member of the
Controlled Group shall automatically cease being a participating Employer under
the Plans.

 

Section 6.4                                    Effect on other Benefits.  Except
as specifically provided in the Plans or in any other Employer-sponsored plan,
benefits payable to or with respect to an Executive under the Pension Plan or
any other Employer-sponsored (qualified or nonqualified) plan, if any, are in
addition to those provided under the Plans.

 

Section 6.5                                    Payment to Guardian.  If the
Administrator (in his sole discretion) determines that a Benefit payable under a
Plan is payable to a minor, to a person declared incompetent or to a person
incapable of handling the disposition of his property, the Administrator may (in
his or her sole discretion) direct payment of such Benefit to the spouse,
parent, adult child, guardian, custodian under the Uniform Transfers to Minors
Act of any state, legal representative or person or institution having the care
and custody of such minor, incompetent or person.  The Administrator may require
such proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Benefit.  Such distribution shall
completely discharge the Company and the Employers from all liability with
respect to such Benefit.

 

Section 6.6                                    Notice.  Any notice required or
permitted to be given to the Administrator under the Plan shall be deemed
sufficient if in writing and hand delivered, or sent by registered or certified
mail, to the General Counsel of the Company.  Such notice shall be deemed given
as of the date of receipt by the General Counsel (if delivery is made by hand)
or as of the date shown on the postmark on the receipt for registration or
certification (if delivery is made by mail).

 

Section 6.7                                    Officers.  Any reference in the
Plan to a particular officer of the Company shall also refer to the functional
equivalent of such officer in the event the title or responsibilities of that
office change.

 

Section 6.8                                    Specified Employee.  For purposes
of Code Section 409A and all plans, programs, policies and arrangements that
constitute plans of deferred compensation (within the meaning of the 409A
Guidance), a “Specified Employee” shall mean an Employee who at any time during
the calendar year immediately preceding the Employee’s Separation from Service
was (1) a corporate officer of (a) the Company, (b) any Controlled Group member
in the U.S., (c) any Controlled Group member outside the U.S., to which such
individual was seconded by the Company or its U.S. Controlled Group member, or
(d) an Employer outside the U.S.; (2) a five-percent (5%) owner of the Company;
or (3) a one-percent (1%) owner of the Company having annual compensation in
excess of $150,000.”  For purposes of this Section, an “officer” means any
officer elected by the Board of Directors of the Company.

 

Section 6.9                                    Governing Law.  The Plans shall
be regulated, construed and administered under the laws of the State of
Minnesota, except when preempted by federal law.

 

10

--------------------------------------------------------------------------------


 

Section 6.10                             Gender and Number.  For purposes of
interpreting the provisions of the Plans (including this Administrative
Document), the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural, unless otherwise clearly required by the context.

 

Section 6.11                             Severability.  If any provision of a
Plan (including this Administrative Document) or the application thereof to any
circumstances(s) or person(s) is held to be invalid by a court of competent
jurisdiction, the remainder of such Plan and the application of such provision
to other circumstances or persons shall not be affected thereby.

 

Section 6.12                             Integration.  The Plans (including this
Administrative Document) constitute the entire agreement of the parties, and no
change, amendment or modification thereof shall be valid and binding unless made
in writing in accordance with the provisions of Article V.

 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Administrative Document and
has caused its corporate seal to be affixed this 21 day of December, 2011.

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Steven L. Fritze

 

 

 

Steven L. Fritze

 

 

 

Chief Financial Officer

(Seal)

 

 

 

Attest:

 

 

 

 

 

 

 

/s/James J. Seifert

 

 

 

James J. Seifert

 

 

 

General Counsel and Secretary

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.

 

Ecolab Executive Death Benefits Plan

 

 

 

2.

 

Ecolab Executive Long-Term Disability Plan

 

 

 

3.

 

Ecolab Mirror Pension Plan

 

 

 

4.

 

Ecolab Supplemental Executive Retirement Plan

 

 

 

5.

 

Ecolab Mirror Savings Plan

 

--------------------------------------------------------------------------------